MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00123-CV

                           JAMI DAVENPORT, Appellant

                                           V.

                  ALIGN STRATEGIC PARTNERS, LLC, Appellee

    Appeal from the 80th District Court of Harris County. (Tr. Ct. No. 2012-56614).

TO THE 80TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 26th day of March, 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
             After due consideration, the Court grants the motion to dismiss filed
      by the appellant, Jami Davenport. Accordingly, the Court dismisses the
      appeal.

             The Court orders that costs be taxed against appellant.

             The Court orders that this decision be certified below for observance.

             Judgment rendered March 26, 2015.

            Per curiam opinion delivered by panel consisting of Chief Justice
      Radack and Justices Brown and Lloyd.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 29, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT